Exhibit 10.11







ESCROW AGREEMENT




This Escrow Agreement (this “Agreement”) is entered into as of December 6, 2013,
by and among Symbid Corp., a Nevada corporation (the “Parent”), Maarten
Timmerman (the “Indemnification and Shareholder Representative”), and Gottbetter
& Partners, LLP (the “Escrow Agent”). Undefined capitalized terms used in this
Agreement shall have the meaning given to them in the Share Exchange Agreement,
as defined below.




WHEREAS, the Parent has entered into a Share Exchange Agreement (the “Share
Exchange Agreement”) with Symbid Holding B.V., a privately held besloten
vennootschap organized under the laws of The Netherlands (the “Company”), and
the shareholders of the Company pursuant to which (i) the Company will become a
wholly-owned subsidiary of the Parent, and (ii) the shareholders of the Company
will receive 21,170,000 shares of common stock of the Parent (the “Exchange
Shares”);




WHEREAS, the Share Exchange Agreement provides that 95% (11,400,000) of the
12,000,000 Exchange Shares allocated to the purchase of the Company shall be
delivered to and in the names of the shareholders of the Company in connection
with the closing under the Share Exchange Agreement and 5% (600,000) of the
Exchange Shares (the “Escrow Shares”) to be issued to such shareholders of the
Company in connection with the closing under the Share Exchange Agreement shall
be delivered to and in the name of the Escrow Agent to secure the
indemnification obligations of the shareholders of the Company as of the Closing
Date, to the Parent;




WHEREAS, Zomer B.V., Gastropoda Equus B.V., Arena Amnis B.V., and Sanden Beheer
B.V., each of which is a pre-Share Exchange officer and/or director of the
Company and a pre-Share Exchange shareholder of the Company (the “Escrowing
Company Shareholders”) have agreed to deliver the Escrow Shares on behalf of
themselves and the other shareholders of the Company in the amounts provided in
Attachment A hereto;




WHEREAS, the Share Exchange Agreement further provides that 9,170,000 of the
Exchange Shares (the “Acquisition Escrow Shares”) shall be delivered to and in
the name of the Escrow Agent on behalf of the shareholders of the Company and
remain in escrow for up to six months following the closing under the Share
Exchange Agreement with the ultimate disposition of such Acquisition Escrow
Shares being determined, in part, by whether Parent acquires the balance of
Gambitious B.V. and/or Equidam Holding B.V. not presently owned by Parent within
such six month period and at what share price;




WHEREAS, Maarten Timmerman shall serve as the Indemnification and Shareholder
Representative on behalf of the Escrowing Company Shareholders with respect to
the Escrow Shares and on behalf of all of the shareholders of the Company with
respect to the Acquisition Escrow Shares;




WHEREAS, the Share Exchange Agreement provides for the execution of this
Agreement and the establishment of an escrow account and the parties hereto
desire to establish the terms and conditions pursuant to which such escrow
account will be established and maintained.




NOW, THEREFORE, the parties hereto hereby agree as follows:




1.

Escrow and Indemnification.




(a)

Escrow of 5% of the Initial 12,000,000 Exchange Shares.  Simultaneously with the
execution of this Agreement, the Parent and Escrowing Company Shareholders shall
cause to be issued and shall deposit with the Escrow Agent certificates
representing an aggregate of 600,000 shares of common stock of the Parent, as
determined pursuant to Section 1.7(b) of the Share Exchange Agreement, issued in
the name of the Escrow Agent. The shares deposited with the Escrow Agent
pursuant to this Section 1(a) are referred to herein as the “Escrow Shares.”





--------------------------------------------------------------------------------










(b)

Escrow of Acquisition Escrow Shares.  Simultaneously with the execution of this
Agreement, the Parent shall cause to be issued and shall deposit with the Escrow
Agent certificates representing an aggregate of 9,170,000 shares of common stock
of the Parent, as determined pursuant to Section 1.7(b) of the Share Exchange
Agreement issued in the name of the Escrow Agent. The shares deposited with the
Escrow Agent pursuant to this Section 1(b) are referred to herein as the
“Acquisition Escrow Shares”. The Acquisition Escrow Shares shall remain in
escrow for up to six months. If during such six month period Parent, (directly
and/or through the Company or another subsidiary) shall acquire 100% ownership
of both Gambitious B.V. and Equidam Holding B.V. (in which the Company currently
holds minority interests). Parent will assign 3,000,000 of the Acquisition
Escrow Shares to Equidam Holding B.V. (“Equidam Escrow Shares”) and 5,000,000 of
the Acquisition Escrow Shares to Gambitious B.V. (“Gambitious Escrow Shares”).
In the event that Parent acquires the balance of Equidam Holding B.V. within the
six month period, then the amount of Equidam Escrow Shares equal to the number
of shares of Parent Common Stock to be issued as consideration for the balance
purchase of Equidam Holding B.V. shall be cancelled, and the remainder of the
Equidam Escrow Shares shall be distributed pro rata to the pre-Share Exchange
stockholders of the Company after such acquisition is completed. In the event
that Parent acquires the balance of Gambitious B.V. within the six month period,
then the amount of Gambitious Escrow Shares equal to the number of shares of
Parent Common Stock to be issued as consideration for the balance purchase of
Gambitious B.V. shall be cancelled, and the remainder of the Gambitious Escrow
Shares shall be distributed pro rata to the pre-Share Exchange stockholders of
the Company after such acquisition is completed. If either transaction is not
completed within six months after Closing, then the Acquisition Escrow Shares
allocated to that transaction shall be cancelled, and if both such acquisitions
are not completed within six months after the Closing, then all 8,000,000 of the
Acquisition Escrow Shares allocated to the purchase of the balance of Equidam
Holding B.V. and Gambitious B.V. shall be cancelled.  The issuance of shares
pursuant to these transactions shall be subject to the same five percent
indemnity clause set forth above with such escrow shares to be held back from
the Parent issuances to the shareholders of Gambitious B.V. and Equidam Holding
B.V. Alternatively, members of Company management will escrow the additional
shares necessary to cover the five (5%) percent.




Irrespective of whether Parent or the Company acquires 100% ownership of Equidam
Holding B.V. or Gambitious B.V. within the six month period following the
closing under the Share Exchange, in recognition of the fact that the Company
presently owns 9% of Equidam Holding B.V. and 18% of Gambitious B.V., an amount
of Acquisition Escrow shares equal to 9% of the 3,000,000 Acquisition Escrow
Shares to be escrowed with respect to the prospective purchase of the balance of
Equidam Holding B.V. (270,000 shares) and an amount of Acquisition Escrow shares
equal to 18% of the 5,000,000 Acquisition Escrow Shares to be escrowed with
respect to the prospective purchase of the balance of Gambitious B.V. (900,000
shares), shall be distributed on a pro-rata basis upon the earlier of the
closings of the respective purchases or six months following the closing under
the Share Exchange to the pre-Share Exchange stockholders of the Company. This
will have no effect on whether other Acquisition Escrow Shares shall be
distributed to the Company stockholders in connection with the prospective
balance purchases of Equidam Holding B.V. and Gambitious B.V. The 1,170,000
Acquisition Escrow Shares to be distributed pursuant to this paragraph (the
“Automatically Distributable Acquisition Escrow Shares”) will also be subject to
a five percent indemnity clause with 58,500 of such Automatically Distributable
Acquisition Escrow Shares to be held back from the issuance to the pre-Share
Exchange stockholders of the Company. Company management may, in its discretion,
determine to escrow the shares necessary to cover the five percent.





2






--------------------------------------------------------------------------------










For the sake of clarity, if Parent issues 3,000,000 shares to purchase the
balance of Equidam Holding B.V. and 5,000,000 shares to purchase the balance of
Gambitious B.V., all 8,000,000 of the Acquisition Escrow Shares allocated to the
balance purchases of Equidam Holding B.V. and Gambitious B.V. shall be
cancelled. A similar result with respect to 8,000,000 of the Acquisition Escrow
Shares will occur if Parent does not complete the balance purchase of either
Equidam Holding B.V. or Gambitious B.V. within the six month period except in
that circumstance, no shares would be issued by Parent. If the Parent issues
less than 3,000,000 shares to purchase the balance of Equidam Holding B.V. and
less than 5,000,000 shares to purchase the balance of Gambitious B.V., the
pre-Share Exchange stockholders of the Company are allowed to retain Acquisition
Escrow Shares, in addition to the Automatically Distributable Escrow Shares, in
an amount which represents the difference between the amount allocated to the
completion of the respective balance purchases and the amount of shares actually
issued by Parent to accomplish same. If for example, Parent issues 3,000,000
shares to purchase the balance of Equidam Holding B.V. and issues 4,000,000
shares to purchase the balance of Gambitious B.V., the pre-Share Exchange
stockholders of the Company would retain, in addition to the Automatically
Distributable Escrow Shares, no additional Acquisition Escrow Shares as the
result of the balance purchase of Equidam Holding B.V. but would retain an
additional 1,000,000 Acquisition Escrow Shares as the result of the balance
purchase of Gambitious B.V.




(c)

Escrow Shares and Additional Escrow Shares Not Subject to Lien or Attachment.
 The Escrow Shares and Additional Escrow Shares shall be held as a trust fund
and shall not be subject to any lien, attachment, trustee process or any other
judicial process of any creditor of any party hereto. The Escrow Agent agrees to
hold the Escrow Shares and Additional Escrow Shares in an escrow account (the
“Escrow Account”), subject to the terms and conditions of this Agreement.  The
Escrow Shares and Additional Escrow Shares shall be issued in the name of
Gottbetter & Partners, LLP, as Escrow Agent.




(d)

Indemnification. The Escrowing Company Stockholders of the Company have agreed
in Section 6.1 of the Share Exchange Agreement to indemnify and hold harmless
the Parent from and against certain Damages (as defined in Section 6.1 of the
Share Exchange Agreement). The Escrow Shares shall be (i) security for the
indemnity obligations of the shareholders of the Company, subject to the
limitations, and in the manner provided, in this Agreement and the Share
Exchange Agreement and (ii) except as otherwise provided in the Share Exchange
Agreement, shall be the exclusive means for the Parent to collect any Damages
with respect to which the Parent is entitled to indemnification under Article 6
of the Share Exchange Agreement.




(e)

Dividends, Etc. Any securities distributed in respect of or in exchange for any
of the Escrow Shares or Acquisition Escrow Shares, whether by way of stock
dividends, stock splits or otherwise, shall be issued in the name of the Escrow
Agent and shall be delivered to the Escrow Agent, who shall hold such securities
in the Escrow Account. Such securities shall be considered Escrow Shares and
Acquisition Escrow Shares, as applicable, for purposes hereof. Any cash
dividends or property (other than securities) distributed in respect of the
Escrow Shares shall promptly be distributed by the Escrow Agent to the Escrowing
Company Shareholders in accordance with Section 3(c) hereof. Any cash dividends
or property (other than securities) distributed in respect of the Acquisition
Escrow Shares shall promptly be delivered by the Escrow Agent to the
shareholders of the Company in accordance with Section 3(c) hereof.




(f)

Voting of Shares. The Indemnification and Shareholder Representative shall have
the right, in his sole discretion, to direct the Escrow Agent in writing as to
the exercise of any voting rights pertaining to the Escrow Shares and Additional
Escrow Shares, and the Escrow Agent shall comply with any such written
instructions. In the absence of such instructions, the Escrow Agent shall not
vote any of the Escrow Shares or Additional Escrow Shares.




(g)

Transferability. The respective interests of the Escrowing Company Shareholders
in the Escrow Shares and all of the Company shareholders in the Acquisition
Escrow Shares shall not be assignable or transferable, other than by operation
of law. Notice of any such assignment or transfer by operation of law shall be
given to the Escrow Agent and the Parent, and no such assignment or transfer
shall be valid until such notice is given.




2.

Intentionally Omitted.





3






--------------------------------------------------------------------------------










3.

Distribution of Escrow Shares and Additional Escrow Shares.




(a)

The Escrow Agent shall distribute the Escrow Shares and Acquisition Escrow
Shares, as applicable, only in accordance with (i) a written instrument
delivered to the Escrow Agent that is executed, with respect to the Escrow
Shares or Acquisition Escrow Shares, as applicable, by both the Parent and the
Indemnification and Shareholder Representative and that instructs the  Escrow
Agent as to the distribution of some or all of the Escrow Shares or Acquisition
Escrow Shares, as applicable, (ii) an order of a court of competent
jurisdiction, a copy of which is delivered to the Escrow Agent by either the
Parent or the Indemnification and Shareholder Representative that instructs the
Escrow Agent as to the distribution of some or all of the Escrow Shares or
Acquisition Escrow Shares, as applicable, or (iii) the provisions of Section
3(b) hereof.




(b)

Within five business days after December 5, 2015 (the “Termination Date”), the
Escrow Agent shall have the Escrow Shares reissued in the names of the Escrowing
Company Shareholders in direct proportion to the respective pre-share Exchange
interests in the Company and distribute to the Escrowing Company Shareholders
all of the Escrow Shares then held in escrow. Notwithstanding the foregoing, if
the Parent has previously delivered to the Escrow Agent a copy of a Claim Notice
(as hereinafter defined) and the Escrow Agent has not received written notice of
the resolution of the claim covered thereby, or if the Parent has previously
delivered to the Escrow Agent a copy of an Expected Claim Notice (as hereinafter
defined) and the Escrow Agent has not received written notice of the resolution
of the anticipated claim covered thereby, the Escrow Agent shall retain in
escrow after the Termination Date such number of Escrow Shares as have a Value
(as defined in Section 4 below) equal to the Claimed Amount (as hereinafter
defined) covered by such Claim Notice or equal to the estimated amount of
Damages set forth in such Expected Claim Notice, as the case may be. Any Escrow
Shares so retained in escrow shall be distributed only in accordance with the
terms of clauses (i) or (ii) of Section 3(a) hereof. For purposes of this
Agreement, a Claim Notice means a written notification under the Share Exchange
Agreement given by the Parent to the Escrowing Company Shareholders which
contains (i) a detailed description and the amount (the “Claimed Amount”) of any
Damages incurred or reasonably expected to be incurred by the Parent, (ii) a
statement that the Parent is entitled to indemnification under Article 6 of the
Share Exchange Agreement for such Damages and a reasonable detailed explanation
of the basis therefor, and (iii) a demand for payment (in the manner provided in
Section 6.3 of the Share Exchange Agreement) in the amount of such Damages. For
purposes of this Agreement, an Expected Claim Notice means a notice delivered
pursuant to the Share Exchange Agreement by the Parent to an Escrowing Company
Shareholder, before expiration of a representation or warranty, to the effect
that, as a result of a legal proceeding instituted by or written claim made by a
third party, the Parent reasonably expects to incur Damages as a result of a
breach of such representation or warranty.




(c)

Any distribution of all or a portion of the Escrow Shares (or cash or other
property pursuant to Section 2(c)) to the Escrowing Company Shareholders shall
be made by delivery of stock certificates issued in the name of the Escrowing
Company Shareholder (or cash or other property), covering such percentage of the
Escrow Shares (or cash or other property) being distributed as is calculated in
accordance with the percentages set forth opposite each such Escrowing Company
Shareholder’s name on Attachment A attached hereto. Distributions to the
Escrowing Company Shareholders shall be made by mailing stock certificates to
such holders at their respective addresses shown on Attachment A (or such other
address as may be provided in writing to the Escrow Agent by any such Escrowing
Company Shareholder). No fractional Escrow Shares shall be distributed to
Escrowing Company Shareholders pursuant to this Agreement. Instead, the number
of shares that each Escrowing Company Shareholder shall receive shall be rounded
up or down to the nearest whole number (provided that the Indemnification
Representative shall have the authority to effect such rounding in such a manner
that the total number of whole Escrow Shares to be distributed equals the number
of Escrow Shares then held in the Escrow Account).





4






--------------------------------------------------------------------------------










(d)

If the Parent fails to acquire the remaining interests in both Gambitious B.V.
and Equidam Holding B.V. within six months of the date hereof, the Escrow Agent
shall promptly deliver all of the Acquisition Escrow Shares, except for the
Automatically Distributable Acquisition Escrow Shares, to the Parent’s transfer
agent for cancellation. If the Parent acquires the remaining interests of
Gambitious B.V. but not Equidam Holding B.V. within six months of the date
hereof, 2,730,000 of the 3,000,000 Acquisition Escrow Shares allocated to the
purchase of Equidam Holding B.V. shall be promptly delivered by the Escrow Agent
to Parent’s transfer agent for cancellation and the balance of the Acquisition
Escrow Shares shall be transferred and/or cancelled in the manner provided in
Section 1(b) above. If the Parent acquires the remaining interests of Equidam
Holding B.V. but not Gambitious B.V. within 6 months of the date hereof,
4,100,000 of the 5,000,000 Acquisition Escrow Shares allocated to the purchase
of Gambitious B.V. shall be promptly delivered by the Escrow Agent to the
Parent’s transfer agent for cancelation and the balance of the Additional Escrow
Shares shall be transferred and/or cancelled in the manner provided in Section
1(b), above. If the Parent acquires the remaining interests in both Gambitious
B.V. and Equidam Holding B.V. within six months of the date hereof, the
Additional Escrow Shares, including the Automatically Distributable Acquisition
Escrow Shares, shall be transferred and/or cancelled in the manner provided in
Section 1(b) above.




4.

Valuation of Escrow Shares. For purposes of this Agreement, the “Value” of any
Escrow Shares or Additional Escrow Shares shall be $0.50 per share (subject to
subsequent adjustment for stock splits, stock dividends, or similar events
affecting the Escrow Shares following the Share Exchange), multiplied by the
number of such Escrow Shares.




5.

Fees and Expenses of Escrow Agent. The Parent shall pay the fees of the Escrow
Agent for the services to be rendered by the Escrow Agent hereunder.




6.

Limitation of Escrow Agent’s Liability.




(a)

The Escrow Agent shall incur no liability with respect to any action taken or
suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under the Escrow
Agreement, the Escrow Agent may rely on the advice of counsel, and the Escrow
Agent shall not be liable to anyone for anything done, omitted or suffered in
good faith by the Escrow Agent based on such advice. The Escrow Agent shall not
be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it. In no event shall the Escrow Agent be liable for indirect,
punitive, special or consequential damages.




(b)

The Parent agrees to indemnify the Escrow Agent for, and hold it harmless
against, any loss, liability or expense incurred without gross negligence or
willful misconduct on the part of Escrow Agent, arising out of or in connection
with its carrying out of its duties hereunder.





5






--------------------------------------------------------------------------------










7.

Amounts Payable by Escrowing Company Shareholders. The amounts payable by the
Escrowing Company Shareholders under this Agreement (i.e., the indemnification
obligations pursuant to Section 1(d)) shall be payable solely as follows. The
Escrow Agent shall notify the Indemnification and Shareholder Representative of
any such amount payable by such Escrowing Company Shareholder as soon as it
becomes aware that any such amount is payable, with a copy of such notice to the
Parent. The Indemnification and Shareholder Representative shall promptly notify
the Escrowing Company Shareholders regarding same. On the sixth business day
after the delivery of such notice, the Escrow Agent shall sell such number of
Escrow Shares (up to the number of Escrow Shares then available in the Escrow
Account), subject to compliance with all applicable securities laws, as is
necessary to raise such amount, and shall be entitled to apply the proceeds of
such sale in satisfaction of such indemnification obligations of the Escrowing
Company Shareholders; provided that the Indemnification and Shareholder
Representative delivers to the Escrow Agent (with a copy to the Parent), within
five business days after delivery of such notice by the Indemnification and
Shareholder Representative, a written notice contesting the legitimacy or
reasonableness of such amount as applied specifically to them, then the Escrow
Agent shall not sell any Escrow Shares to raise the disputed portion of such
claimed amount except in accordance with the terms of clauses (i) or (ii) of
Section 3(a).




8.

Termination. This Agreement shall terminate upon the distribution by the Escrow
Agent of all of the Escrow Shares and Additional Escrow Shares in accordance
with this Agreement; provided that the provisions of Sections 6 shall survive
such termination.




9.

Notices. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.




If to the Parent:




Symbid Corp.

Van Vollenhovenstraat 56A

3016 BK Rotterdam

The Netherlands

Attn:  Korstiaan Zandvliet, CEO




with a copy to (which shall not constitute notice hereunder):




Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Scott Rapfogel, Esq.

Facsimile:  212.400.6901




If to any Company Shareholder:




c/o Maarten Timmerman as Indemnification and Shareholder Representative

Gansstraat 53, 3582 EC

Utrecht, Netherlands




If to the Escrow Agent:




Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Adam S. Gottbetter, Esq.

Facsimile:  212.400.6901





6






--------------------------------------------------------------------------------










Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 9.




10.

Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue in its capacity herewith, the Escrow Agent may resign and
be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Escrow Agreement, not less than 10 days prior
to the date when such resignation shall take effect. The Parent may appoint a
successor Escrow Agent without the consent of the Indemnification and
Shareholder Representative, as such term is defined in the Share Exchange
Agreement, and may appoint any other successor Escrow Agent with the consent of
the Indemnification and Shareholder Representative, which shall not be
unreasonably withheld. If, within such notice period, the Parent provides to the
Escrow Agent written instructions with respect to the appointment of a successor
Escrow Agent and directions for the transfer of any Escrow Shares or Acquisition
Escrow Shares then held by the Escrow Agent to such successor, the Escrow Agent
shall act in accordance with such instructions and promptly transfer such Escrow
Shares to such designated successor. If no successor Escrow Agent is named as
provided in this Section 10 prior to the date on which the resignation of the
Escrow Agent is to properly take effect, the Escrow Agent may apply to a court
of competent jurisdiction for appointment of a successor Escrow Agent.




11.

General.




(a)

Governing Law; Assigns. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.




(b)

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




(c)

Entire Agreement. Except for those provisions of the Share Exchange Agreement
applicable to the Escrow Shares and Acquisition Escrow Shares, this Agreement
constitutes the entire understanding and agreement of the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements or
understandings, written or oral, between the parties with respect to the subject
matter hereof.




(d)

Waivers. No waiver by any party hereto of any condition or of any breach of any
provision of this Agreement shall be effective unless in writing. No waiver by
any party of any such condition or breach, in any one instance, shall be deemed
to be a further or continuing waiver of any such condition or breach or a waiver
of any other condition or breach of any other provision contained herein.




(e)

Amendment. This Agreement may be amended only with the written consent of the
Parent, the Escrow Agent and the Indemnification Representative.




(f)

Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any Federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Escrow Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 10 hereof.







[Signature Page Follows]








7






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.







SYMBID CORP.




By: /s/ Noah Levinson

Name: Noah Levinson

Title: President




INDEMNIFICATION AND SHAREHOLDER REPRESENTATIVE




/s/ Maarten Timmerman

MAARTEN TIMMERMAN

GOTTBETTER & PARTNERS, LLP




By:/s/ Adam S. Gottbetter

Name: Adam S. Gottbetter

Title: Managing Partner

















--------------------------------------------------------------------------------







ATTACHMENT A




ESCROWING

COMPANY

SHAREHOLDERS

 

NO.

OF

SHARES

 

PERCENTAGE

 

ADDRESS

 

 

 

 

 

 

 

Zomer B.V.

 

263,777

 

43.96%

 

Gansstraat 53

3582 EC in Utrecht

(Netherlands)

 

 

 

 

 

 

 

Gastropoda Equus B.V.

 

113,847

 

18.97%

 

Sint-Jobsweg 24K

3024 EJ in Rotterdam

(Netherlands)

 

 

 

 

 

 

 

Arena Amnis B.V.

 

110,313

 

18.39%

 

Willem Buytewechstraat 123B

3024 XC in Rotterdam

(Netherlands)

 

 

 

 

 

 

 

Sanden Beheer B.V.

 

112,063

 

18.68%

 

Blankenstraat 51C

1018 RR in Amsterdam

(Netherlands)

 

 

 

 

 

 

 

TOTAL

 

600,000

 

100%

 

 












